517 F.2d 922
MUHAMMAD TEMPLE OF ISLAM OF SHREVEPORT et al., Plaintiffs-Appellants,v.CITY OF SHREVEPORT et al., Defendants-Appellees.
No. 75-1190

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 13, 1975.
Frank E. Brown, Jr., Hilry Huckaby, III, Shreveport, La., for plaintiffs-appellants.
Charles C. Grubb, John Gallagher, Shreveport, La., for defendants-appellees.
Appeal from the United States District Court for the Western District of Louisiana.
Before THORNBERRY, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
We have reviewed the record in the instant case and agree with the opinion of the district court, Muhammad Temple of Islam of Shreveport v. City of Shreveport, 387 F.Supp. 1129 (W.D.La.1974).  Additionally we note that the Supreme Court decision in Alyeska Pipeline Service Co. v. The Wilderness Society, --- U.S. ---, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975) forecloses appellants claim for attorney's fees on the private attorneys general theory.  The judgment is affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I